EXHIBIT 10.1




FOURTH AMENDMENT
This Fourth Amendment dated June 1, 2016 (this “Amendment”), between Quantum
Fuel Systems Technologies Worldwide, Inc., as “Borrower,” and Douglas
Acquisitions LLC, as “Lender,” amends the Superpriority Debtor-in-Possession
Credit Agreement dated March 22, 2016 (as amended, the “Credit Agreement”),
between the Borrower and the Lender. Capitalized terms used but not otherwise
defined in this Amendment have the meanings assigned to those terms in the
Credit Agreement.
A.    The Borrower has requested the Lender to increase the Commitment from
$7,636,000 to $9,000,000.
B.    The Borrower and the Lender have accordingly agreed to make the following
changes to the terms of the Credit Agreement.
The parties hereto, for valuable consideration, agree as follows:
1.    The definition of “Commitment” is amended to read: “‘Commitment’: the
obligation of the Lender to make Loans to the Borrower in an aggregate
outstanding principal amount not to exceed $9,000,000 at any time.”
2.    In accordance with Section 5.4(a) of the Credit Agreement, the Lender
approves an updated Budget in the form attached to this Amendment as Exhibit A.
3.    This Amendment may be executed by one or more of the parties to this
Amendment on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Amendment by fax or other
electronic-imaging means shall be effective as delivery of a manually executed
counterpart hereof.
(Signature pages follow.)


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
QUANTUM FUEL SYSTEMS TECHNOLOGIES WORLDWIDE, INC.
By    /s/ W. Brian Olson            
    W. Brian Olson
    President and CEO


LENDER:
DOUGLAS ACQUISITIONS LLC
By    /s/ Tim McGaw                
    Tim McGaw
    President


1
DWT 29695399v2 0091125-000010